.    I



                                                                                     '
                                                              J       ••   ~11_:.):-':




                    ~.   ....      ;
                                              :.

                                       :.    \ ·.
                                                                                                                                          "
                                                                                                                                    ·: •• 1_'-.


                                                                                                                                            '\    ~   J.
                                                                                                                                          ·.·:~1-"e·.




-.) :                                                                                                                                                                      '·    .

                                                                                                                                                                                ..... ,
                                                                                                                                                                                                                               \

                                                                                                   _.\ •, l. ~:

                                                                                                                                                                                                             ·.   -:: \'   ;




                                                                                                                                      j.
                                                                                                                                                                       :   . .. .
                                                                                ....
                                                                                         ·-·

               .·   ....
               t.: . _<\ .
                                                                                                                                                                                                        .)   ..
,. ,;· ·: ·<"'.' ··,\                                                                                                                                                                     .    '
                                                                                                                                                                                                             <
                                                                                                                               ..    ,•
                                                                                                                                                                                               I.
                                               t' .

                                               \..,_·~·' ~.                                                                                                                                   •'    '


                                                                                                                                                            ·.. ·,.:
                                       ,)    \ ·.

                                        \'



                                                                                                                                                                                                              ·';
                                                                                                       . ,..,



                                                                                                                                                                                      .'
        .:'·   .
               .                                  .~
                                               ..;· ......
                                .·. -?~:~· ···-~1'"!;r
                    '·      , .....




                                                                                                                  ·,       \    .
                                                                                                          . ..         \
                                                                                                                                                           )':    ! .•



                                                                                               .
                                                                                               '
                                                                                                    '
                                                                                                      .